DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome all prior grounds of rejection over the prior art.  However, further searching was conducted in view of the amended scope, resulting in new grounds of rejection presented below over Ono et al (US 2016/0376713) in view of Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”).
New claims 28 and 29 are noted.  Each of these claims are not subject to the prior grounds of rejection using Ono et al (EP 2924146).
Claim Objections
Claims 13 and 27 are objected to because of the following informalities:  Claim 13 is dependent upon cancelled claim 12, further examination will be based upon the assumption that claim 13 depends from claim 8 instead.  Claim 27 recites “analyte”, however the correct term of art is “anolyte” to refer to the portion of the electrolytic solution adjacent the anode (oxidation electrode).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the reduction and oxidation compartments" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2016/0376713) in view of Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”).
Ono et al teach (see abstract, fig. 1, paragraph [0034]) a solar fuel production assembly comprising a separation structure (including 11, 12, 13, and 15a in fig. 1) including a first ion-conducting membrane (15a) and a solar fuel production unit (including 11, 12, and 13) structurally integrated into the membrane, the solar fuel production unit included one or more holes (16), each hole being filled by a second ion-conducting membrane (15b).  The solar fuel production unit (including 11, 12, and 13) absorbing solar energy to drive a redox reaction, with a reduction half-reaction occurring on a first side of the separation structure (at reduction electrode 13) to produce a reduction product (such as carbon monoxide or other carbon products, see paragraph [0050]) and with an oxidation half-reaction occurring on a second side of the separation structure (at oxidation electrode 12) to produce an oxidation product (such as oxygen gas, see paragraph [0097]) .  Ono et al teach (see paragraph [0098]) that the products produced in the unit were recovered (i.e. the products were “collectable”).  Ono et al teach (see paragraphs [0094]-[0095]) that the first and second ion-exchange membranes provided transport of ions resulting from the redox reaction (e.g. H+) and also inherently functioned to separate the reduction product from the oxidation product.  
Ono et al show placing the separation structure in a housing (14), but Ono et al fail to teach the assembly including a housing comprising separable first and second housing sections coupled together onto or around the separation structure.  
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317) Ronge et al teaches that this allows the cell to be used as a continuous flow device (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the device of Ono et al by using a separable housing for the solar fuel production unit as taught by Ronge et al to permit conversion of the assembly to operate on a continuous basis.  
Regarding claim 3, Ono et al teach (see paragraph [0036]) using a chemical etching process to form the through holes.  
Regarding claim 6, Ono et al teach (see paragraph [0044]) that the solar fuel production unit included multiple p-n junctions and was capped (see fig. 1, paragraphs [0046] and [0050]) with oxidation and reduction electrocatalysts.
Regarding claim 7, Ono et al contemplated (see paragraph [0095]) both anion exchange membranes and cation exchange membranes.  
Regarding claim 8, Ono et al as modified by Ronge et al as applied to claim 1 above teach a method for generation of fuel using solar power comprising providing the assembly of claim 1, providing an electrolyte (electrolytic solution), submitting the assembly to solar radiation to drive the redox reaction to generate the reduction product and the oxidation product, and collecting the products.
Regarding claim 9, Ono et al teach (see paragraph [0078]) that electrolytic solution comprised water.  
Regarding claim 11, Ono et al teach (see paragraph [0107]) that the assembly was capable of being used to generate hydrogen at the reduction electrode in addition to, or as an alternative to, carbon monoxide.  Ono et al additionally teach (see paragraph [0097]) the oxidation product being oxygen gas and thus the device producing hydrogen gas and oxygen gas performed a redox reaction that included water electrolysis.  
Regarding claim 13, Ono et al teach (see paragraph [0036]) using a chemical etching process to form the through holes.  
Regarding claim 16, Ono et al teach (see paragraph [0044]) that the solar fuel production unit included multiple p-n junctions and was capped (see fig. 1, paragraphs [0046] and [0050]) with oxidation and reduction electrocatalysts.
Regarding claim 25, the peripheral portion of the membrane of Ronge et al was clamped between the two housing sections.
Regarding claim 26, although not expressly shown by Ronge et al, the picture shows the two housing sections being bolted together by fasteners (bolts) that pass through the housing sections.  The housing sections inherently possessed aligned holes to permit the bolts to pass therethrough.  
Regarding claim 27, the separation structure (mainly the ion exchange membrane) of Ono et al obstructed flow of catholyte and anolyte between the opposing compartments.  
Claims 5, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2016/0376713) in view of Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”) as applied to claim 8 above, and further in view of Hussaini et al (US 2016/0076154).
Regarding claims 5 and 15, Ono et al and Ronge et al are applied as above.  Ono et al further teaches a PEC unit mounted on a support at the interface between oxidation and reduction compartments, the PEC unit consisting of a solar cell (light absorbing unit) capped with the respective catalysts, and a membrane covering the catalyst layers.  
In the same field of endeavor (photoelectrochemical cells) Hussaini et al teaches photoelectrochemical nano-reactors suspended in a reaction vessel for water splitting and CO2 reduction consisting of multi-junction Schottky barrier type solar cell elements encapsulated in the pores of a protective host. (paragraphs [0027] - [0034], [0039], [0040]; figures 1, 2, 3c, 5) The exposed ends of the PV unit are capped with reducing and oxidizing electrocatalytic layers, respectively, followed by an appropriate ion specific membrane coating to avoid back reaction. Each nano-reactor is therefore structurally identical to sheet like protective structure equipped with isolated solar fuel protection units. Hussaini et al teaches that the protective structure protects the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system and method of Ono et al and Ronge et al by adding a protective structure as taught by Hussaini et al, as the protective structure to protect the active elements of the photoelectrochemical reactor from photo-corrosion and other corrosive effects of the electrolytic environment. (para. 0031, Figs. 3A-3C, part 310).
Regarding claim 19, Hussaini et al teach that the exposed ends of the PV unit are capped with reducing and oxidizing electrocatalytic layers.
Regarding claim 20, Hussaini et al teach (see paragraph [0027]) providing a hydrogen permeable layer covering the cathode surface.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2016/0376713) in view of Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”) as applied to claim 8 above, and further in view of Ardo et al (US 2013/0269761).
Ono et al teach the electrolytic solution including water, but do not teach the water being at least one of waste water, sea water and brine water.
Ardo et al teach (see abstract, paragraph [0060]) that the water being subjected to photoelectrochemical treatment could include waste water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized any convenient source of water, such as the waste water taught by Ardo et al, as the water to be subjected to photoelectrochemical treatment in the method of Ono et al.  
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 6,198,037) in view of Ronge et al (“Chronoamperometric study of membrane electrode assembly operation in continuous flow photoelectrochemical water splitting”).
Regarding claim 28, Nakata teaches (see figs. 5 and 6, abstract, col. 9, line 27 to col. 10, line 4) a solar fuel production assembly comprising a separation structure formed as a sheet (partition member 34) as an ion-conducting membrane (“polymer electrolyte that conducts hydrogen ions”) structurally integrated with a plurality of solar fuel production units (solar battery modules 35) being formed in cavities of the sheet (“through-hole formed in partition member 34”), wherein each solar fuel production unit was electrically isolated from the other solar fuel production units.  The assembly included a housing (31).  The solar fuel production units functioned by absorbing solar energy to drive a redox reaction including a reduction half-reaction (hydrogen generation) and an oxidation half-reaction (oxygen generation). The assembly was capable, via outlets (39 and 40), of collecting the reduction product and the oxidation product.  The partition member (34) was capable of transport of ions (hydrogen ions, H+) which inherently reduce ion transfer ohmic losses, and also inherently functioned to provide for separation of the reduction product from the oxidation product (see fig. 5).  
Nakata fails to teach that the housing included separable first and second housing sections coupled together onto or around the separation structure.  Nakata does teach (see paragraph spanning cols. 9 and 10) provisions for removing the separation structure (partition member) from the cell to permit maintenance, but teaches doing so by including grooves 36 into which the separation structure was inserted.
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317) and easily disassembled.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the two-part housing structure of Ronge et al for the groove structure of Nakata to achieve a different manner of easy disassembly for maintenance of the separation structure.  
Regarding claim 29, Nakata teaches (see figs. 5 and 6, abstract, col. 9, line 27 to col. 10, line 4) a solar fuel production assembly including a separation structure (partition member 34) including an ion-conducting membrane (“polymer electrolyte that conducts hydrogen ions”) and a plurality of solar fuel production units (“solar battery module” 35) structurally integrated into the ion-conducing membrane, wherein the solar fuel production units extend from a first side of the membrane, through the membrane (“through-hole formed in partition member 34”), to a second side of the membrane.  The assembly included a housing (31).  The solar fuel production units functioned by absorbing solar energy to drive a redox reaction including a reduction half-reaction (hydrogen generation) and an oxidation half-reaction (oxygen generation). The assembly was capable, via outlets (39 and 40), of collecting the reduction product and the oxidation product.  The partition member (34) was capable of transport of ions (hydrogen ions, H+) which inherently reduce ion transfer ohmic losses, and also inherently functioned to provide for separation of the reduction product from the oxidation product (see fig. 5).  
Nakata et al fail to teach that the housing included separable first and second housing sections coupled together onto or around the separation structure.  Nakata et al do teach (see paragraph spanning cols. 9 and 10) provisions for removing the separation structure (partition member) from the cell to permit maintenance, but teaches doing so by including grooves 36 into which the separation structure was inserted.
In the same field of endeavor (PEC devices/methods) Ronge et al teaches putting a PEC into a housing that can be screwed together (Fig. 4 p. 9317) and easily disassembled.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the two-part housing structure of Ronge et al for the groove structure of Nakata et al to achieve a different manner of easy disassembly for maintenance of the separation structure.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Appleby (US 4,643,817) shows an early instance of a plurality of solar batteries being disclosed in a sheet, but Appleby differs from the present invention by using a porous separator instead of an ion exchange membrane.  Tokuhiro et al (US 2013/0075250) is similar to the claimed invention in that a plurality of second ion exchange membranes are placed in holes in the solar battery, but Tokuhiro et al do not teach disposing the solar battery within a first ion exchange membrane.  Huang et al (US 2016/0076159) teach an embodiment (see figs. 13 and 14) that is similar to the claimed invention; however, Ono et al, as applied above contains more details of the solar battery part than Huang et al and thus provides a better basis for rejection.  McFarland et al (US 2017/0141258) is cited as being substantially similar to Hussaini et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794